ROBERTS V. EASTLAWN



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-289-CV



ANDREW ROBERTS AND MARY SMITH	APPELLANTS



V.



EAST LAWN MEMORIAL PARK CEMETERY	APPELLEE



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Andrew Roberts and Mary Smith appeal from a no-evidence summary judgment for East Lawn Memorial Park Cemetery.  In a single issue, appellants complain that the summary judgment is improper because the trial court first denied the motion for summary judgment and than granted it without further notice to them.  Appellants did not raise this complaint in the trial court; therefore, it is waived on appeal.
(footnote: 2)  Accordingly, we overrule appellant’s issue and affirm the trial court’s judgment.



PER CURIAM

PANEL F:	CAYCE, C.J.; HOLMAN and GARDNER, JJ.

DELIVERED:  April 20, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Tex. R. App. P.
 33.1(a); 
see H.S.M. Acquisitions, Inc. v. West,
 917 S.W.2d 872, 877 (Tex. App.—Corpus Christi 1996, writ denied) (holding that appellant failed to preserve error by objecting in trial court to lack of notice before trial court reconsidered and reversed its prior ruling denying motion for summary judgment).  We also note that a trial court has discretion to grant summary judgment without notice after previously denying same, as long as the court retains jurisdiction over the case.  
Id.
 at 876-77; 
see also
 
Hunte v. Hinkley,
 731 S.W.2d 570, 571 (Tex. App.—Houston [14th Dist.] 1987, writ ref’d n.r.e.).